Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered February 7, 1994, convicting him of attempted sodomy in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court properly found that one of the complainants, who was 11 years old at the time of trial, could be sworn as a witness. The voir dire revealed that he was aware of a moral duty to tell the truth and that God would punish him if he lied (see, People v Velez, 212 AD2d 819; People v Charlton, 192 AD2d 757; People v McDaniel, 165 AD2d 817; cf., People v Maldonado, 199 AD2d 563).
In addition, the court correctly denied the defendant’s mo*723tion to suppress his inculpatory statement to a caseworker for the Child Welfare Administration. The defendant was not in custody when he met with the caseworker in the office of a public school, the caseworker was not a law enforcement of, ficial or an agent of such a person, and there was no indication that the statement was not voluntary (see, CPL 60.45 [2]; People v Tankleff, 199 AD2d 550, affd 84 NY2d 992; People v Clauss, 104 AD2d 725).
The defendant’s remaining contentions are either unpreserved for appellate review (see, People v Charleston, 56 NY2d 886) or without merit (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Santucci, Friedmann and Krausman, JJ., concur.